Exhibit 10.1

 

 

FOURTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of the 14th day of December, 2005, by
and among Dover Downs Gaming and Entertainment, Inc. (the “Borrower”) and
Wilmington Trust Company, a Delaware banking corporation (“WTC”), and PNC Bank,
Delaware, a Delaware banking corporation (collectively, the “Banks”) and WTC, as
agent (the “Agent”).

WHEREAS, the Borrower, the Banks and the Agent have entered into an Amended and
Restated Credit Agreement, dated as of March 25, 2002, as amended by the
Amendment to Amended and Restated Credit Agreement, dated as of August 12, 2002,
the Second Amendment to Amended and Restated Credit Agreement, dated as of
February 19, 2004, and the Third Amendment to Amended and Restated Credit
Agreement, dated as of November 5, 2004 (as amended, the “Agreement”), pursuant
to which the Banks agreed to make available certain credit facilities to the
Borrower; and

WHEREAS, the Borrower, the Banks and the Agent desire to amend the Agreement as
set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED ARE USED AS DEFINED IN THE AGREEMENT.


SECTION 2.  AMENDMENTS.


2.1.          THE DEFINITION OF TERMINATION DATE FOUND IN SECTION 1.1 OF THE
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

““Termination Date”:  the earlier of (a) January 1, 2008, or such later date to
which the Termination Date shall have been extended pursuant to Section 2.10(d)
and (b) the date the Commitments are terminated as provided herein.”


2.2.          SECTION 2.19 OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:

“The Letters of Credit and proceeds of the Loans shall be used by the Borrower
for (a) working capital and general corporate purposes in the ordinary course of
business (including, but not

 

--------------------------------------------------------------------------------


limited to refinancing existing working capital - related indebtedness and,
subject to other provisions of this Agreement, acquisition financing); (b)
repurchases of the Borrower’s Common Stock and Class A Common Stock pursuant to
(i) the repurchase authorization announced by the Board of Directors of the
Borrower on October 23, 2002 for up to 2,000,000 shares of stock and (ii) the
self tender announced by the Board of Directors of the Borrower in November 2004
for up to 10% of the Company’s outstanding shares; and (c) the self tender to be
announced by the Board of Directors of the Borrower in December 2005 for up to
10% of the Company’s outstanding shares (the “Tender”).  For purposes of clauses
(b) and (c) above, Section 6.6 of this Agreement shall not be interpreted to
prohibit such repurchases.”


2.3.          SECTION 6.1(C) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:

“Permit Consolidated Tangible Net Worth on any day prior to the completion of
the Tender to be less than the greater of $65,000,000 and (i) ninety percent
(90%) of the Consolidated Tangible Net Worth of the Borrower as of December 31,
2004, plus (ii) an amount equal to twenty-five percent (25%) of the consolidated
net income (if positive) of the Borrower and its Subsidiaries for each fiscal
quarter ending after December 31, 2004, calculated on a cumulative basis.

Permit Consolidated Tangible Net Worth on any day from and after the completion
of the Tender to be less than the greater of $45,000,000 and (i) ninety percent
(90%) of the Consolidated Tangible Net Worth of the Borrower as of December 31,
2005 (as adjusted for the cost to the Borrower of the Tender) plus (ii) an
amount equal to twenty-five percent (25%) of the consolidated net income (if
positive) of the Borrower and its Subsidiaries for each fiscal quarter ending
after December 31, 2005, calculated on a cumulative basis.”


2.4.          SCHEDULE I OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS SET FORTH IN SCHEDULE I ATTACHED HERETO.


SECTION 3.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE AGENT AND THE BANKS AS FOLLOWS:


(A)                                  EACH OF THE REPRESENTATIONS AND WARRANTIES
OF THE BORROWER IN THE AGREEMENT IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS IF MADE AS OF THE DATE HEREOF AFTER GIVING EFFECT TO THIS AMENDMENT.

 

2

--------------------------------------------------------------------------------


 


(B)                                 AS OF THE DATE HEREOF, AND AFTER GIVING
EFFECT TO THIS AGREEMENT, NO DEFAULT OR EVENT OF DEFAULT EXISTS.


(C)                                  NO CONSENT, APPROVAL OR AUTHORIZATION OF,
OR REGISTRATION WITH ANY PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY OR PERFORMANCE BY THE BORROWER OF THIS AMENDMENT.


SECTION 4.  FEES.  THE BORROWER SHALL PAY TO THE AGENT FOR THE ACCOUNT OF THE
BANKS PRO RATA IN ACCORDANCE WITH SECTION 2.16 OF THE AGREEMENT A CLOSING FEE IN
THE AMOUNT OF $20,000.00 PAYABLE UPON THE PARTIES’ EXECUTION OF THIS AMENDMENT.


SECTION 5.  BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON, AND SHALL
INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


SECTION 6.  EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY
SIGNING ANY SUCH COUNTERPART.


SECTION 7.  AGREEMENT IN EFFECT.  EXCEPT AS HEREBY AMENDED, THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.


SECTION 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICT OF LAWS, ALL RIGHTS AND REMEDIES BEING GOVERNED BY
DELAWARE’S SUBSTANTIVE LAWS.

 

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


                                IN WITNESS WHEREOF, the parties hereto have duly
executed this Amendment as of the date first above written.

DOVER DOWNS GAMING & ENTERTAINMENT, INC.

 

By:

/s/ Timothy R. Horne

 

Name: Timothy R. Horne

 

Title: SVP, CFO, Treasurer

 

 

WILMINGTON TRUST COMPANY, as Agent and as a Bank

 

By:

/s/ Michael B. Gast

 

Name: Michael B. Gast

 

Title: Vice President

 

 

PNC BANK, DELAWARE, as a Bank

 

By:

/s/ Warren C. Engle

 

Name: Warren C. Engle

 

Title: Senior Vice President

Acknowledged and Agreed as of

December 14, 2005.

 

DOVER DOWNS, INC., as Guarantor

 

 

By:

/s/ Denis McGlynn

 

 

Name: Denis McGlynn

 

Title: President

 

4

--------------------------------------------------------------------------------


SCHEDULE I

BANK AND COMMITMENT INFORMATION

Bank and Address

 

Commitment

 

Swing Line Commitment

 

Wilmington Trust Company
121 South State Street
Dover, DE19901

 

 

 

 

 

Attn:

Commercial Banking Department

 

$50,000,000

 

$5,000,000

 

 

 

 

 

 

 

PNC Bank, Delaware
222 Delaware Avenue
18th Floor
Wilmington, DE19801
Attn: Warren C. Engle

 

$27,500,000 reducing to $20,000,000 upon closing of the Lowes Property Sale (as
defined below)

 

 

 

 

 

 

 

 

 

Total:

 

$77,500,000 reducing to $70,000,000 upon closing of the Lowes Property sale (as
defined below)

 

$5,000,000

 

“Lowes Property Sale” shall mean the sale by the Borrower of the real estate and
improvements thereon located on DuPont Highway in Dover, Delaware and known as
the “Lowes Property.”

 